Citation Nr: 1341721	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-36 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for status post gall bladder removal.

2.  Entitlement to an initial rating in excess of 10 percent prior to May 18, 2010, and in excess of 30 percent subsequent to May 18, 2010, for degenerative arthritis, right knee, status post anterior cruciate ligament.

3.  Entitlement to an initial rating in excess of 10 percent for instability associated with degenerative arthritis, right knee, status post anterior cruciate ligament.

4.  Entitlement to a rating in excess of 10 percent for asthma.

5.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Jan Dils, Attorney	

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to April 1993.  The Veteran has asserted that his active duty extended to April 1994 and that his service personnel records reflecting a discharge of April 1993 are incorrect.  In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.

With respect to the issues of entitlement (1) an initial rating in excess of 10 percent prior to May 18, 2010 for degenerative arthritis, right knee, status post anterior cruciate ligament; (2) a rating in excess of 30 percent on and after May 18, 2010 for degenerative arthritis, right knee, status post anterior cruciate ligament; and (3) an initial rating in excess of 10 percent for instability associated with degenerative arthritis, right knee, status post anterior cruciate ligament, these matters come to the Board of Veterans' Appeals  (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  See 38 C.F.R. § 3.156(b) (2013).

The issue of entitlement to (1) a compensable rating for status post gall bladder removal and (2) a rating in excess of 10 percent for asthma come to the Board on appeal from an April 2008 rating decision by the RO in Philadelphia, Pennsylvania, on behalf of the RO in Huntington, West Virginia.

In April 2007, the Veteran submitted a claim of entitlement to a TDIU, which was denied in the April 2008 rating decision.  Thereafter, the Veteran did not perfect an appeal as to this issue.  In July 2012, the Veteran submitted a new claim of entitlement to TDIU.  Generally, a claim of entitlement to TDIU, either expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given that the Veteran specifically raised the issue of entitlement to TDIU (via the July 2012 claim) during the pendency of the appeal for the claims of entitlement to increased ratings for his service-connected right knee disabilities, asthma, and status post gall bladder removal, the Board finds that the issue of entitlement to TDIU is properly within the Board's jurisdiction and will be considered herein.

With the exception of the claim of entitlement to a compensable rating for status post gall bladder removal, the appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating for status post gall bladder removal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a compensable rating for status post gall bladder removal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During a July 2013 hearing with the undersigned Veterans Law Judge, the Veteran expressed a desire to withdraw his claim of entitlement to a compensable rating for status post gall bladder removal.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn this claim, and accordingly, the Board does not have jurisdiction to review the issue of entitlement to a compensable rating for status post gall bladder removal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a compensable rating percent for status post gall bladder removal is dismissed.


REMAND

I.  Right Knee Disabilities

The Veteran was most recently provided a VA examination in July 2012 to assess the severity of his service-connected right knee disabilities.  The July 2012 VA examiner indicated that the only assistive walking device used by the Veteran was a walking "stick."  The examination report included a check box for the examiner to demonstrate that the Veteran utilized a brace; this box was not checked.  Further, the examiner indicated that the walking stick was provided to the Veteran due to his right knee and low back disabilities.  Additionally, during the July 2012 VA examination, neither the Veteran nor the examiner indicated that the Veteran was scheduled for surgery or was a surgical candidate with respect to his right knee.  

Subsequent to the July 2012 VA examination, the Veteran testified at a July 2013 Board hearing that he was scheduled for surgical procedures.  Moreover, he testified that he was scheduled for an appointment with VA for a fitting for a right knee brace that would extend from his right hip to below his right knee.  

The evidence of record did not include treatment reports demonstrating that the Veteran was fitted for a right knee/leg brace or that the Veteran was deemed to be a surgical candidate.  The Veteran stated that he received all of his medical care from the VA Medical Center in Clarksburg, West Virginia.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As such, the Board finds that a remand is warranted in order for the RO to obtain the Veteran's VA treatment reports from the Clarksburg, West Virginia, VA Medical Center.

Additionally, after the July 2012 VA examination, the Veteran was reportedly scheduled to undergo a surgical procedure and scheduled to be fitted for a right knee brace.  The Board finds that this is evidence that the Veteran's service-connected right knee disabilities have worsened since the July 2012 VA examination.  The evidence of record dated since the July 2012 VA examination is not adequate to assess the current severity of the Veteran's service-connected right knee disabilities.  Consequently, in order to comply with its duty to assist, VA must afford the Veteran a thorough and contemporaneous VA examination.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

II.  Asthma

The Veteran was most recently provided a VA examination in July 2012 in order to assess the severity of his service-connected asthma.  

During the July 2013 Board hearing, the Veteran testified that, because of the results of the July 2012 VA examination, he underwent additional respiratory testing at the VA Medical Center in Clarksburg, West Virginia.  As a result of this additional testing, he indicated that he was prescribed more intensive treatment for his asthma, including daily albuterol with a nebulizer.

The evidence of record dated subsequent to the July 2012 VA examination did not include VA treatment records demonstrating additional respiratory testing or that the Veteran was prescribed daily albuterol treatment with a nebulizer.  As such, the Board finds that a remand is warranted in order for the RO to obtain the Veteran's relevant VA treatment reports from the Clarksburg, West Virginia, VA Medical Center.  See Bell, 2 Vet. App. 611 (1992). 

III.  TDIU

Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the issues of entitlement to increased ratings for the Veteran's service-connected right knee disabilities and asthma because decisions on the increased rating claims may have an impact on the disposition of the TDIU claim.  Accordingly, the claim of entitlement to TDIU is remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's medical records from the VA Medical Center in Clarksburg, West Virginia, dated from July 2012 to the present.  All attempts to obtain the records must be documented in the claims file.

2.  The Veteran should then be provided a VA examination to determine the severity of his service-connected right knee disabilities.  All necessary tests must be conducted, including range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results should be expressed in degrees.  If painful motion is observed, the examiner must state the point, in terms of degrees, at which motion is limited by pain.  Range of motion studies must then be repeated.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right knee, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right knee disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right knee disabilities. 

The examiner is also requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation.  The Veteran's service-connected disabilities are, right and left knee disabilities, a low back disability with sciatica, asthma, and status post gallbladder removal.  When offering this opinion the examiner should not consider the Veteran's age or the effects of any non-service connected disabilities.

The examiner should provide a thorough rationale for any opinion offered.  
3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Thereafter, the RO should re-adjudicate the Veteran's claims, to include all of the relevant evidence of record.  If the benefit sought on appeal remains denied, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time in which to respond.  Then, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


